Citation Nr: 1824430	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder sprain.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle pain.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disorder.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for tuberculosis, claimed as positive TB test.

6.  Entitlement to service connection for residuals of a broken nose.

7.  Entitlement to service connection for heartburn.

8.  Entitlement to service connection for tinea pedis, claimed as athlete's foot.

9.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

10.  Entitlement to a rating in excess of 20 percent for low back strain.

11.  Entitlement to a rating in excess of 10 percent for right knee strain.

12.  Entitlement to a rating in excess of 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2013 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to a rating in excess of 10 percent for a left knee strain was not certified for appeal.  A review of the record reveals, however, that that issue is properly before the Board at this time.  The statement of the case in March 2014 listed right knee strain twice on the cover page; however, the left knee strain was adjudicated later in the document.  See 3/6/2014 SOC, at 3, 47, 50-51.  Notably, the Veteran filed a notice of disagreement in January 2014 and submitted a timely Form 9 in March 2014 appealing all issues in the statement of the case.  Accordingly, the Veteran has perfected an appeal in the matter for an increased rating of his left knee strain and the claim is properly before the Board at this time.  See Evans v. Shinseki, 24 Vet. App. 292 (2011); see also 38 C.F.R. § 19.35 (2017) (stating that certification of issues on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).

In August 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of right shoulder, heartburn, and tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the last final denial in March 2009 raises a reasonable possibility of substantiating the right shoulder claim and is not duplicative of evidence previously of record.

2.  The claim of service connection for right ankle disability was denied in a March 2009 rating decision by the RO; no new and material evidence was received within one year of that decision or since that time.

3.  The claim of service connection for right wrist disability was denied in a March 2009 rating decision by the RO; no new and material evidence was received within one year of that decision or since that time.

4.  At his hearing in August 2017, prior to a decision being promulgated on the Veteran's claim for entitlement to service connection for tuberculosis, the Veteran indicated his desire to withdraw that issue from the appeal.

5.  The objective evidence does not show that the Veteran has been diagnosed with a disability resulting from a broken nose that manifested in service or is otherwise related to service.

6.  The weight of the competent and probative evidence reflects that the Veteran's mental disorder has been manifested by occupational and social impairment with occasional decrease in work, efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

7.  The orthopedic manifestations of the Veteran's lumbar spine disability consisted of limitation of forward flexion to more than 30 but not greater than 60 degrees and a combined range of motion greater than 120 degrees without muscle spasm, guarding, unfavorable ankylosis of the entire thoracolumbar spine, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.

8.  The weight of the competent and probative evidence is against a finding that a right knee disability has been manifested by flexion limited to 30 degrees or less, or extension limited to 15 degrees or less.

9.  The weight of the competent and probative evidence is against a finding that a left knee disability has been manifested by flexion limited to 30 degrees or less, or extension limited to 15 degrees or less.


CONCLUSIONS OF LAW

1.  The March 2009 RO denial of service connection for a right shoulder disability became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The March 2009 RO denial of service connection for a right ankle disability became final, and the criteria for reopening the claim have not been met.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3.  The March 2009 RO denial of service connection for a right wrist disability became final, and the criteria for reopening the claim have not been met.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for tuberculosis (claimed as positive TB test) have been met and the issue is dismissed.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for service connection for residuals of a broken nose have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303.

6.  The criteria for an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9440-9411.

7.  The criteria for a rating in excess of 20 percent for lumbar spine strain have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5237.

8.  The criteria for entitlement to a rating in excess of 10 percent for a right knee strain have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260.

9.  The criteria for entitlement to a rating in excess of 10 percent for a left knee strain have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with notice letters in July 2011 and November 2013.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in December 2013.

Given the foregoing, the Board will proceed to the merits of the appeal.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a Board hearing.  Id.

In the present case, the Veteran withdrew the issue of entitlement of service connection for tuberculosis (claimed as positive TB test) on the record at the Board hearing in August 2017.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these appeal issues and they are dismissed.



New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Right Shoulder 

In a March 2009 rating decision, the Veteran was denied service connection for a right shoulder sprain based on service treatment records only indicating a left shoulder sprain.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision that provided appellate rights.  Therefore, the rating decision became final.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The pertinent evidence of record at the time of the last final decision included service treatment records and an October 2008 VA examination.  The evidence presented since the last final rating decision includes medical records and hearing testimony.  At his hearing, the Veteran stated that the service treatment record incorrectly documented his right shoulder injury by switching from right to left shoulder in the document.  He stated that it was his right shoulder that was injured.  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically the potential to affect a nexus opinion.  8/2/2017 Hearing Testimony, at 3.

For the above reasons, the claim of service connection for a back injury with arthritis and nerve damage affecting the legs is reopened.  38 U.S.C. § 5108.


Right Ankle and Right Wrist

In a March 2009 rating decision, the Veteran was denied service connection for right ankle pain and a right wrist condition.  The evidence included service treatment records, which did not reveal complaints or treatment referable to the right wrist.  He reported injuring his right wrist lifting weights and in a vehicle accident at the 2008 VA examination.  There was also no underlying diagnosis for the right wrist pain.  He was denied service connection as the conditions were found not to have occurred, or to be caused by, active service.   With regard to the right ankle, the RO noted treatment for a right ankle sprain in-service, but determined that there was no permanent residual or chronic disability.  3/6/2009 Rating Decision.

The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision that provided appellate rights.  Therefore, the March 2009 rating decision became final.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The pertinent evidence of record at the time included service treatment records, an October 2008 VA examination and treatment records from the Boston VA Healthcare system.  The evidence received since the final rating decision includes service treatment records and hearing testimony.  At his hearing in August 2017, the Veteran submitted service treatment records.  These documents were previously in possession of the RO and had been considered at the time of the original denial.  

Regarding his right ankle pain, he testified that his right ankle sprain in-service was not taken into consideration and described a June 2006 basketball injury.  However, this injury was noted and taken into consideration in the prior rating decision.  He did not submit treatment records or a current diagnosis for the right ankle pain.  With regard to the right wrist, he testified that he injured it lifting weights and in a car accident.  He reported both of these incidents at his October 2008 VA examination and it was considered in the 2009 rating decision.  He also did not submit current treatment or diagnosis for the right wrist.  8/2/2017 Medical Treatment Records; 8/2/2017 Hearing Transcript, at 3-11.

Since the last final decision, no new and material evidence pertaining to the right ankle and right wrist claims has been received.  At his hearing in August 2017, the Veteran submitted evidence of service treatment records that were previously considered by the RO and therefore are redundant.  Additionally, his testimony reflected information that he had previously provided and is considered cumulative of the evidence already of record.  Current medical records have also been submitted.  They do not contain current treatment or diagnoses for the ankle or wrist.  They are not material as they do not relate to an unproven element of the Veteran's previously denied claim.

The Board has considered the evidence in light of the low threshold for finding new and material evidence, but the claims for the right ankle and right wrist disorders cannot be reopened at this time.  See Shade, 24 Vet. App. at 117, 121; 38 C.F.R. § 3.156.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Residuals of a Broken Nose

The Veteran contends that he has residual effects from a broken nose he suffered in November 2006 when a field phone fell from a shelf across his face.  Since his initial injury, he asserts that he sometimes has difficulty breathing with it.  8/2/2017 Hearing Transcript, at 4-7.

A June 2003 entrance examination shows findings of normal nose and sinuses.  Service treatment records reflect that he had a nasal bone fracture.  No residual problems were noted in a January 2007 periodic health assessment.  In his separation examination, the Veteran reported that his health was the same as his last physical examination in January 2007 and no nasal or breathing issues were noted.  6/10/2003 STR-Medical, at 11, 60-61; 4/17/2013 STR-Medical, at 53-54.

In an October 2008 VA examination, it was noted that he had a broken nose repaired in October 2006.  The Veteran did not report any residual symptoms regarding the nose or sinus upon examination.  He was also found to have normal nasal vestibule, turbinates, and septum. There was no obstruction or polyps.  He also had normal sinus findings.  3/6/2009 Medical Treatment Record-Government Facility, at 3-4, 8.

During an initial assessment for medical care in December 2008, it was noted that he broke his nose in Japan while in-service and that the problem had resolved.  In November 2008 and November 2009, he had negative findings for problems with his ear, nose, and throat.  He did not report problems breathing.  6/30/2011 Medical Treatment Record-Government Facility, at 2, 9, 15.

The Veteran is certainly competent to report his residual symptoms of a broken nose.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not presented any competent and credible evidence of a current residual disability or functional impairment, and the available evidence does not support that the Veteran has any persistent nasal symptomatology that would suggest that he has an underlying chronic disability.

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, at an October 2008 VA examination, the examiner found no nasal or sinus problems.  Furthermore, VA treatment records fail to show any treatment for any problems relating to his nose.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran does not have a current diagnosis or functional impairment for residuals of a broken nose.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Increased Ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 
38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Adjustment Disorder with Mixed Anxiety and Depressed Mood.

Under the General Rating Formula, the criteria for 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Veteran is currently rated at 50 percent for his mental disorder.  He believes that manifestations of his mental disorder are more severe than the currently assigned disability ratings contemplate.

A medical progress report in September 2013 assessed the Veteran as being hopeful, future oriented, and having no suicidal or homicidal ideations.  He reported working overseas as a contractor.  He currently lived with his father and reported that both his father and friends were very supportive.  He also said his boss was supportive of him if he needed time off for appointments.  He reported having sleeping problems.  He denied any safety issues.  3/4/2014 Medical Treatment Record-Government Facility, at 7.

The Veteran was afforded a VA examination in December 2013.  He reported that he was living with his father as he had recently transitioned jobs.  Prior to that, he was living independently.  He got along with family members.  He was working a full time job and it was going well.  He denied suicidal or homicidal ideations.  He also denied having panic attacks, obsessive thoughts, audio and visual hallucinations, compulsive, or ritualistic behaviors.  

Upon examination, he was neatly groomed with an appropriate affect.  His speech was normal, comprehension intact, and thought process was logical and goal oriented.  He presented with symptoms of depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that his PTSD resulted in occupational and social impairment with occasional decrease in work, efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  12/10/2013 Correspondence.

In psychiatry notes from September 2015, December 2015, and March 2016, the Veteran's PTSD symptoms were noted to be in remission.  He reported that his anxiety was down, his overall mood was okay, and he was able to fall and stay asleep.  He had roommates and was doing well.  During the mental status examinations, he was described as being casually dressed with appropriate hygiene and good eye contact.  His attention, concentration, insight and judgement were fair.  Cognition was also intact.  5/25/2016 CAPRI, at 1-6, 

At his hearing in August 2017, the Veteran reported that he worked for the town that he grew up in and was comfortable because he knew the people he interacted with on a daily basis.  He did not like being in large crowds or loud, surprising noises.  He stated that he had nightmares and suspicious thoughts.  He felt closed off and did not like to socialize with new people, but he did have friends, including some from the military.  He stated that he repeatedly checked to make sure doors and windows were locked in his home and car.  He currently lived with his mother and had relationships with his siblings.  Hearing Transcript, at 18-26.

The Board finds that the weight of the competent and probative medical and lay evidence is against finding that the Veteran's mental health symptoms most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder, but finds that his mental health symptoms more nearly approximate a 50 percent rating during the appeal period.  The Veteran's primary symptoms during the appeal period included depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Given the above, the Veteran's disability picture has been contemplated by the 50 percent evaluation already in effect.  This includes for his occupational and social impairment with occasional decrease in work, efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The evidence shows that the Veteran has been able to maintain employment and has positive relationships.  Indeed, at his hearing, he stated that he was very comfortable with his work and living situation.  Overall, the evidence does not show deficiencies in judgment or thinking.

A still higher rating of 70 percent is not warranted based on the evidence.  In finding that the weight of the competent evidence does not support occupational and social impairment with deficiencies in most areas, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance or hygiene.

In sum, when these factors are taken as a whole and viewed over the entire course of this appeal, the Board finds that the Veteran's level of impairment is more nearly approximated by a 50 percent rating.  38 C.F.R. § 4.130.

Low Back Strain

The Veteran is currently rated at 20 percent for a low back strain under Diagnostic Code 5237.

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 170 degrees, but not greater than 335 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) instructs that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back disability.  

To warrant a rating in excess of 20 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5235-5242.

The Veteran was afforded a VA examination in December 2013.  He reported flare-ups that required bed rest of more than twenty-four hours that allowed only for toileting and small meals.  His last flare-up was in August 2013.  Upon examination, he had a forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees, for a combined range of motion of 140 degrees. There was pain in all planes of motion.  After repetitive-use testing, he had a forward flexion of 40 degrees.  The Veteran had additional functional loss or impairment such as less movement than normal, weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing; lack of endurance, and bilateral hip pain.  He had localized tenderness in his back.  There was no guarding, muscle spasms, or abnormal gait.  Straight leg raising testing results was positive for both legs.  There were no indications of muscle atrophy, ankylosis, or an intervertebral disc syndrome.  The Veteran did not use an assistive device and there were no signs of arthritis in imaging studies.  His employment required sitting at a desk resulting in stiffness.  12/10/2013 C&P Examination.

A medical progress note from March 2016 indicated that the Veteran was doing well and going to the gym four to five times a week.  His history of low back pain was noted and he had no spinal tenderness at the time.  5/25/2012 CAPRI, at 2.

At his hearing in August 2017, the Veteran reported having back pain on a weekly basis from overuse.  He used heat and ice to relieve the pain.  His back disability never caused him to miss work, but it had at times caused him to miss some activities like going to the gym.  8/2/2017 Hearing Transcript, at 13-14.

The Board finds the competent and credible evidence weighs against finding of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See December 2013 VA examination report (noting movement in all directional planes and, to include beyond 30 degrees of forward flexion, and specifically finding no ankylosis); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis in the context of the spine).

The Board acknowledges that the Veteran has reported flare-ups that lead to incapacitating episodes.  However, the competent and probative evidence, to include the December 2013 VA examination report, does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 4 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the 20 percent using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also recognizes the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  However, the Board finds that considerations of weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time have been considered in the current 20 percent evaluation.  The December 2013 VA examination noted that the Veteran experienced flare-ups that required bed rest.  However, at his hearing he also reported that his back pain had not caused him to miss any work days, but did occasionally cause to miss other activities.  It was also noted that sitting at work caused stiffness.  The Board acknowledges the functional impact of the Veteran's service-connected low back disability, but finds that the current 20 percent rating accounts for this impact, to include if he had some time lost from work.  See 38 C.F.R. § 4.1 (2016) ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

The Board also recognizes that the Veteran experiences back pain.  Nonetheless, pain itself does not constitute functional loss.  Rather, the pain must produce functional loss or impairment which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.  Moreover, to the extent the December 2013 examiner failed to estimate the additional functional limitation caused during a period of flare up, the Board finds that further development would not serve any useful purpose.   Indeed, it is hard to imagine that any opinion today as to the functional effects of flare-ups several years earlier would hold any significant probative worth.  Rather, development here would only delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991)

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's back disability for any portion of the rating period on appeal, as the weight of the competent and probative evidence is against finding of forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.

Right and Left Knee Strains

The Veteran is currently rated at 10 percent for each knee strain under Diagnostic Code 5260.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion. 

Under Diagnostic Code 5260 pertains to limitation of leg flexion.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a , DC 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5263 assigns a single 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, DC 5263.

As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, dislocated semilunar cartilage, symptomatic removal of the semilunar cartilage, subluxation or lateral instability, there is no basis for application of Diagnostic Codes 5256, 5257, 5262, 5263, or 5258.

A claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for a right knee strain and 10 percent for a left knee strain.

A physical examination in March 2012 recorded that the Veteran had no laxity of the patellas and a Lachman test was negative.  3/4/2014 Medical Treatment Record-Government Facility, at 30.

The Veteran was afforded a VA examination in December 2013.  He was diagnosed with knee strains and patella-femoral pain syndrome of both knees.  He was also found to have patellar tendonitis/bursitis of the right knees.  He reported flare-ups that he treated with over the counter medication.  He had not missed any work days at his present job, but had missed some days at his previous job.  
The examiner recorded full extension, flexion to 100 degrees, and pain on motion for the right knee.  The left knee was recorded as full extension, flexion to 95 degrees, and pain on motion.  After three repetitions of motion on the right knee, his flexion was limited to 85 degrees and he maintained full extension.  After three repetitions of motion on the left knee, his flexion was limited to 90 degrees and he maintained full extension.  The Veteran had additional limitation and functional loss or impairment in both knees, such as less movement than normal, weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing; and bilateral hip pain.  He had localized tenderness in both knees.  He had normal strength in the left knee and 4/5 in the right knee.  There was no ankylosis.  The anterior, posterior cruciate, medial and lateral ligaments stability tests of the bilateral knees were within normal limits.  There was no evidence of patellar subluxation/dislocation or meniscal conditions.  It was noted that he had shin splints when he tried to run.  He used a brace regularly on the right knee.  12/10/2013 C&P Examination.

In his August 2017 hearing, he stated that his right knee hurt on a daily basis while driving or standing for long periods.  He used ice, heat, elevation, and a brace to alleviate pain symptoms.  He reported that it sometimes became swollen.  8/2/2017 Hearing Transcript, at 14-16.

The evidence shows painful motion with limitation less than that required for compensable ratings under Diagnostic Codes 5260 and 5261.  The Veteran reported pain and functional limitation with increased pain on long drives and prolonged standing.  He had flexion to 85 degrees on the right knee and 90 degrees on the left knee or greater and full extension.  These measurements do not satisfy the criteria for 10 percent ratings based on limited extension or flexion.  Ratings in excess of 10 percent are not appropriate because the Veteran had actual motion beyond 30 degrees of flexion and 15 degrees of extension.  See Mitchell, 25 Vet. App. at 37; 38 C.F.R. § 4.71a, DC 5260, 5261.  
     
All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his right and left knee disabilities based on the evidence.  See 38 C.F.R. § 4.71a.  Again, stability was shown to be normal in both knees.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a right shoulder disability is granted.

New and material evidence having not been received, the petition to reopen the claim for service connection for a right ankle disability is denied.

New and material evidence having not been received, the petition to reopen the claim for service connection for a right wrist disability is denied.

The appeal for service connection for tuberculosis (claimed as positive TB test) is dismissed.

Service connection for residuals of a broken nose is denied.

A rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood is denied.

A rating in excess of 20 percent for a low back disability is denied.

A rating in excess of 10 percent for a right knee strain is denied.

A rating in excess of 10 percent for a left knee strain is denied.


REMAND

The Veteran contends that he was treated for athlete's foot in-service and continued to have chronic symptoms after separation.  Service treatment records reflect a notation in November 2006 indicating that he had a history of tinea pedis.  At his hearing, he reported having itching and burning in his feet.  Treatment records do not reflect treatment, complaints, or a current disorder of tinea pedis.  However, he credibly testified that it was a chronic condition since service that flares-up regularly.  He did not seek medical intervention, but rather he used over the counter products to prevent flare-ups.  Further development of the issue is needed to make a determination.  The Veteran should be scheduled for a VA examination.  4/17/2013 STR-Medical, at 45; 8/2/2017 Hearing Transcript, at 27-28.

The Veteran also seeks service connection for heartburn.  At his hearing, he stated that he began having symptoms in-service.  He believed it could be secondary to his mental disorder.  He indicated that when he was stressed he tended to have flare-ups.  In view of this, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of his heartburn disorder.  8/2/2017 Hearing Transcript, at 30-31.

At his hearing, the Veteran confirmed that his right shoulder was injured in April 2005.  Service treatment records support his testimony that the documentation incorrectly labeled the left shoulder as being injured.  The Board observes that while the Veteran underwent a VA examination in October 2008, an opinion was not offered.  An examination taking into account his testimony and the correct information should be provided.  8/2/2017 Hearing Transcript, at 3; 6/10/2003 STR-Medical, at 30.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his tinea pedis and any other skin disorder present.  The examiner should provide an opinion addressing:

Is it at least as likely as not (probability of at least 50 percent) that his tinea pedis or any other skin disorder identified on examination is etiologically related to and/or had its onset during his period of active service?

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heartburn.  The examiner should provide an opinion addressing:

a. Is it at least as likely as not (probability of at least 50 percent) that his heartburn is related to and/or had its onset during his period of active service?

b. Is it at least as likely as not (i.e., probability of 50 percent) that his heartburn is proximately due to his service-connected mental disorder?  If not, if is at least as likely as not that his heartburn has been aggravated (worsened beyond its natural progression) by his service-connected mental disorder?

The examiner should provide an opinion as to the questions of both causation and aggravation.  If the examiner finds that heartburn was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  The examiner should also consider the medical information that the Veteran has submitted in support of his claim.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right shoulder disorder.  The examiner should provide an opinion addressing:

Is it at least as likely as not (probability of at least 50 percent) that his right shoulder disorder is related to and/or had its onset during his period of active service?

A comprehensive rationale is to accompany any opinion provided.

5. After completion of the above actions, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


